Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on February 15, 2022 has been entered. Claims 1, 7, 9 – 10, 14, 20, 22 – 23, 27, 33 and 35 – 36 have been amended. Claims 8, 21 and 34 have been canceled. No claims have been added. Claims 1 – 7, 9 – 20, 22 – 33 and 35 – 39 are still pending in this application, with claims 1, 10, 14 and 27 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9 – 11, 13 – 14, 22 – 24, 26 – 27, 35 – 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US Patent Application Publication 2021/0304368) in view of Javault et al. (US Patent Application Publication 2021/0149406), hereinafter referred as Javault.

Regarding claim 27, Takashima discloses an apparatus for image-guided agriculture (Fig. 4), comprising: 
Fig. 4, #52 - 53); and 
a processor (Fig. 4, #51) coupled to the memory and configured to execute the instructions to: 
	receive a plurality of images (Fig. 1 and 2, [0064 – 0079], flight vehicle capture a plurality of images); 
process the plurality of images to generate a plurality of reflectance maps respectively corresponding to a plurality of spectral bands ([0027, 0132, 0139, 0177, 0183, 0188], process the plurality of images to generate plurality of reflectance ratio respectively corresponding to a plurality of spectral bands); 34Attorney Docket No. 13977.0030-00000 GEOSAT Ref. No. GU-20-US-002-NP 
synthesize the plurality of reflectance maps to generate a multispectral image including vegetation index information of a target area ([0133, 0190], calculating various vegetation indexes); 
receive crop information in a plurality of regions of the target area ([0286], detect a growing state of a crop; also [0303], obtain a crop growing state of last year to compare and evaluate); and 
assess crop conditions for the plurality of regions based on the identified crop information and the vegetation index information ([0172 - 0173], analyze crop conditions for whether an action is executed).  
However, Takashima fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to: generate a suggestion for remedial action based on the assessment of the crop conditions for the plurality of regions.  
abstract). In addition, Javault discloses the method wherein generate a suggestion for remedial action based on the assessment of the crop conditions for the plurality of regions ([0131, 0151, 0154 - 0156]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima, and generate a suggestion for remedial action based on the assessment of the crop conditions for the plurality of regions. The motivation for doing this is that an action can be performed so that the application of Takashima can be extended.

Regarding claim 35 (depends on claim 27), Javault further discloses the apparatus wherein the suggestion for remedial action comprises a recommendation of weed control, pesticide application, herbicide application, watering, or fertilizer application, or any combination thereof ([0131, 0151, 0154 - 0156]).  

Regarding claim 36 (depends on claim 27), Takashima fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to: receive environmental information for the plurality of regions; and generate a suggestion for remedial action based on the environmental information.  
 However, in a similar field of endeavor Javault discloses a method for vegetation monitoring (abstract). In addition, Javault discloses the method wherein receive environmental information for the plurality of regions ([0017, 0020, 0091, 0102, 0109, 0144]); and generate a suggestion for remedial action based on the environmental information ([0131, 0151, 0154 - 0156]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima, and receive environmental information for the plurality of regions; and generate a suggestion for remedial action based on the environmental information. The motivation for doing this is that an action can be performed so that the application of Takashima can be extended.

Regarding claim 37 (depends on claim 36), Takashima discloses the apparatus wherein the environmental information comprises historical weather data, real-time weather data, or weather forecasting data, or any combination thereof ([0017, 0020, 0091, 0102, 0109, 0144]).  

Regarding claim 39 (depends on claim 27), Takashima discloses the apparatus wherein the vegetation index information includes an optimized soil-adjusted vegetation index or a normalized difference vegetation index ([0070, 0076], NDVI).

Regarding claims 1, 9 – 11 and 13, they are corresponding to claims 27, 35 – 37 and 39, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 27, 35 – 37 and 39.

.

Claims 2, 3, 15, 16, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Javault, and in further view of Pan et al. (China Patent Application Publication CN 111047566), hereinafter referred as Pan.

Regarding claim 28 (depends on claim 27), Takashima in view of Javault fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to receive the crop information by: receiving an orthophoto image of the target area; and identifying types of crops in the plurality of regions based on the orthophoto image.  
However, in a similar field of endeavor Pan discloses a method for vegetation investigation using UAV (abstract). In addition, Pan discloses the method wherein receiving an orthophoto image of the target area ([0012]); and identifying types of crops in the plurality of regions based on the orthophoto image ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault, and receiving an orthophoto image of the target area; and identifying types of crops in the plurality of regions based on the orthophoto image. The motivation for doing this is that more information can be obtained so that the application of Takashima can be extended.

Regarding claim 29 (depends on claim 27), Takashima discloses the apparatus wherein the processor is configured to execute the instructions to receive the crop information by: identifying corresponding plant growth stages in the plurality of regions based on an image of the target area ([0286], detect a growing state of a crop).  
However, Takashima in view of Javault fails to explicitly disclose the apparatus wherein the image is orthophoto image.  
However, in a similar field of endeavor Pan discloses a method for vegetation investigation using UAV (abstract). In addition, Pan discloses the method wherein process image as orthophoto image ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault, and process image as orthophoto image. The motivation for doing this is that crop information can be easier to obtain so that the application of Takashima can be extended.

Regarding claims 2 and 3, they are corresponding to claims 28 and 29, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 28 and 29.

Regarding claims 15 and 16, they are corresponding to claims 28 and 29, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 28 and 29.

Claims 4, 17 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Javault, and in further view of Sauder et al. (US Patent Application Publication 2016/0050840), hereinafter referred as Sauder.

Regarding claim 30 (depends on claim 27), Takashima in view of Javault fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to assess the crop conditions by: retrieving one or more threshold values for each of the plurality of regions based on the crop information; comparing the vegetation index information of each of the plurality of regions and the retrieved one or more threshold values; and 35Attorney Docket No. 13977.0030-00000 GEOSAT Ref. No. GU-20-US-002-NP responsive to a comparison between the vegetation index information and the one or more threshold values, determining the crop conditions in the plurality of regions.  
However, in a similar field of endeavor Sauder discloses a method for vegetation monitoring using UAV (abstract). In addition, Sauder discloses the method wherein retrieving one or more threshold values for each of the plurality of regions based on the crop information; comparing the vegetation index information of each of the plurality of regions and the retrieved one or more threshold values; and35Attorney Docket No. 13977.0030-00000 GEOSAT Ref. No. GU-20-US-002-NPresponsive to a comparison between the vegetation index information and the one or more threshold values, determining the crop conditions in the plurality of regions ([0089 - 0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault, and retrieving one or more threshold values for each of the plurality of 

Regarding claims 4 and 17, they are corresponding to claim 30, thus, they are rejected for the reasons set forth above in the rejection of claim 30.

Claims 5, 18 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Javault, in further view of Sauder and in further view of Nakagawa et al. (US Patent Application Publication 2021/0174080), hereinafter referred as Nakagawa.

Regarding claim 31 (depends on claim 30), Takashima in view of Javault and Sauder fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to assess the crop conditions by: assigning a condition level for each of the plurality of regions based on the crop conditions; and generating an annotated image indicating corresponding condition levels for the plurality of regions.  
However, in a similar field of endeavor Nakagawa discloses an information processing apparatus (abstract). In addition, Nakagawa discloses the apparatus wherein assigning a condition level for each of the plurality of regions based on the crop Fig. 7 – 9, [0073 - 0077], generating an annotated map corresponding growth condition of the crop).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault and Sauder, and assigning a condition level for each of the plurality of regions based on the crop conditions; and generating an annotated image indicating corresponding condition levels for the plurality of regions. The motivation for doing this is that crop condition can be intuitively displayed to farmer so that the application of Takashima can be extended.

Regarding claims 5 and 18, they are corresponding to claim 31, thus, they are rejected for the reasons set forth above in the rejection of claim 31.

Claims 6 – 7, 19 – 20 and 32 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Javault, in further view of Sauder and Pan.

Regarding claim 32 (depends on claim 30), Takashima in view of Javault fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to assess the crop conditions by: receiving an orthophoto image of the target area; and in response to determining the crop condition is a poor crop condition in one of the plurality of regions, identifying a cause based on the orthophoto image of the region with the poor crop condition. 
abstract). In addition, Sauder discloses the method wherein receiving an image of the target area ([0053]); and in response to determining the crop condition is a poor crop condition in one of the plurality of regions, identifying a cause based on the image of the region with the poor crop condition ([0089 - 0090], identify potential pest presence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault, and receiving an image of the target area; and in response to determining the crop condition is a poor crop condition in one of the plurality of regions, identifying a cause based on the image of the region with the poor crop condition. The motivation for doing this is that crop health information can be obtained so that the application of Takashima can be extended.
However, Takashima in view of Javault and Sauder fails to explicitly disclose the apparatus wherein the image is orthophoto image.  
However, in a similar field of endeavor Pan discloses a method for vegetation investigation using UAV (abstract). In addition, Pan discloses the method wherein process image as orthophoto image ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima in view of Javault and Sauder, and process image as orthophoto image. The motivation for doing this is that crop information can be easier to obtain so that the application of Takashima can be extended.

Regarding claim 33 (depends on claim 32), Javault discloses the apparatus wherein the suggestion for remedial action comprises a recommendation, responsive to the identified cause, of weed control, pesticide application, herbicide application, watering, or fertilizer application, or any combination thereof for the region with the poor crop condition ([0131, 0156]).

Regarding claims 6 and 19, they are corresponding to claim 32, thus, they are rejected for the reasons set forth above in the rejection of claim 32.

Regarding claims 7 and 20, they are corresponding to claim 33, thus, they are rejected for the reasons set forth above in the rejection of claim 33.

Claims 12, 25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima in view of Lin et al. (US Patent Application Publication 2021/0078706), hereinafter referred as Lin.

Regarding claim 38 (depends on claim 27), Takashima fails to explicitly disclose the apparatus wherein the processor is configured to execute the instructions to: control an unmanned aerial vehicle to spray water, one or more fertilizers, one or more pesticides, or one or more herbicides, or any combination thereof on one or more of the plurality    GEOSAT Ref. No. GU-20-US-002-NPof regions in the target area based on the assessment of the crop conditions for the one or more of the plurality of regions.  
abstract). In addition, Lin discloses the method wherein control an unmanned aerial vehicle to spray water, one or more fertilizers, one or more pesticides, or one or more herbicides, or any combination thereof on one or more of the plurality    GEOSAT Ref. No. GU-20-US-002-NPof regions in the target area based on the assessment of the crop conditions for the one or more of the plurality of regions (0001, 0008, 0030 - 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashima, and control an unmanned aerial vehicle to spray water, one or more fertilizers, one or more pesticides, or one or more herbicides, or any combination thereof on one or more of the plurality    GEOSAT Ref. No. GU-20-US-002-NPof regions in the target area based on the assessment of the crop conditions for the one or more of the plurality of regions. The motivation for doing this is that an action can be performed so that the application of Takashima can be extended.

Regarding claims 12 and 25, they are corresponding to claim 38, thus, they are rejected for the reasons set forth above in the rejection of claim 38.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. 
The Applicant alleges: “
Applicant submits that the Javault'026 provisional application filed on November 20, 2019 does not support the subject matter relied upon to make the rejections based on the Javault '406 application. Specifically, the Javault '026 provisional application does not include the disclosure of paragraphs [0131], 
Since the effective filing date of the present application was prior to the filing date of the Javault '406 application that supports the disclosure which the Office relied upon, Applicant respectfully submits that the Javault '406 application is not proper prior art under AIA  35 U.S.C. § 102 and § 103, and cannot be used to reject the pending claims. Therefore, the rejections of original claims 7-11, 20-24 and 33-37 under 35 U.S.C. §103 based on the Javault '406 application are improper.”

Examiner’s response:
	The Examiner respectfully disagrees.
Javault'026 discloses, in para. 0062, that “
[0062] Generally, upon generating a relative plant map, plant profiles for each target plant in the agricultural field, and plant analytics, local condition data, and/or approximate local condition data for each of those plant profiles, the system can generate recommended agricultural operations for each target plant in the agricultural field based on an operation decision model in Block S170. More specifically, the system can: train an operation decision model (an artificial neural network such as an LSTM recurrent neural network) based on a corpus of plant profiles collected over a number of seasons (for different agricultural fields); input the current plant profiles for each target plant in the agricultural field; and output a schedule of agricultural operations for each target plant in the agricultural field. For example, the system can: generate a relative plant map for a new agricultural field; collect initial plant analytics, local condition data, and approximate local condition data for the target plants in the agricultural field; input these recommend specific timings (e.g., with a weekly, daily, or hourly resolution) for weeding operations, watering operations, fertilizing operations, pesticide-dispensing operations, and/ or harvesting operations, for each target plant in the agricultural field.” (emphasis added)

Thus, Javault'026 still teaches claimed limitation of “generate a suggestion for remedial action based on the assessment of the crop conditions for the plurality of regions.”
Therefore, claims 1, 14 and 27 are still unpatentable over Takashima in view of Javault.

Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
/QIAN YANG/Primary Examiner, Art Unit 2668